Title: From John Quincy Adams to Thomas Boylston Adams, 10 July 1811
From: Adams, John Quincy
To: Adams, Thomas Boylston



N: 20.
St: Petersburg 10. July 1811.

We are in the midst of the bustle of a removal—I wrote you some time since that we were in the predicament of having the house in which we live sold over our heads—afterwards I told you, as I was told by my landlord that the bargain was broken off, and we should remain in the house—About ten days ago my Landlord came and informed me that it was sold, and that if I could go out on the first of July Old Style, it would be a great accommodation to the purchaser, who wished then to come in—Luckily there was a pleasant house in the Country, about two miles without the City, which was to be let, and which I immediately engaged for the remainder of the Summer—If we stay here next Winter as in all probability we must, I shall have the trouble and vexation of house hunting, as well as that of removing again in September—In other respects the Country residence for two or three months will be preferable to that of the Summer.
A few days since I received your favour of 19. March—As it is short and not numbered I suppose I am to consider it as a volunteer—The abundances of letters received from you and others of our friends since the Summer commenced has in some sort compensated for the long interval during which we were deprived of them.—As long as the Waters flow, we have very frequent, and often very recent intelligence from our CountryThe public news we generally get from the Gazettes.—For example I find in the Boston papers which I have seen to 8. May, that you was one of three Commissioners appointed to go into the District of Maine, and that you were at Wiscasset the first day of that month—I was happy to hear so much as that of you, and of so late a date—But I marvelled that you had mentioned nothing of this appointment in any of your letters. The first accounts that we had of the Massachusetts Elections (they came from England) were that Mr. Gerry and Mr. Gray were superseded by the federal Candidates. This I find was a miscalculation—But the complexion of both Branches of the Legislature remains yet very uncertain—Massachusetts appears still to depend upon foreign Politicks.
The Port Folio Critique upon my Lectures has never presented itself to me, neither am I at all anxious to see it—I never heard of its existance but by your letter of 22d. Jany:—If it is as dull as the Knickerbocker History, I should chuse to be excused from reading it—Whatever may be my fate elsewhere, I am sure I shall  never have an impartial Critic in America, while I am myself alive—No one but a friend or foe will take the trouble to review me; or a mongrel of both breeds like the anthologist—As to the Port Folio to which you and I once rendered so many thankless services. I expect as little Justice from it, as from all the other federal common Sowers of Literature and politicks in America—How the Port Folio under all its metamorphoses has lived so long is to me unaccountable—I think it  has now received its death wound from Walsh whose Review will be edited with more talents, more Industry, more Consistency, and incomparably more address. I have seen Walsh’s pamphlet on France and the first number of his Review. Making allowances for the prejudices and passions of a violent Partizan, his account of France appears to be tolerably correct; but his bombastical enthusiasm for England is not only so absurd but so full of representations ridiculously false, that it has given me a strong suspicion of his honesty—It looks too much as if it was calculated for the federal swallow, (for which no camel is too big) with a cool and deliberate contempt of truth—He has had the cunning to declare himself a warm friend to the American Revolution—Dennie and the Anthology, were more candid and more in unison with English Passions—Walsh will find it hard, very hard to get along with his ardour for the American Revolution, and his worship of John Bull, marching pari-passu. He sets out with the avowed intention of indoctrinating the People of America to know what is good for themselves—Ames tried that Experiment for several of the last years of his life—Timothy labours in the same vineyard—and they recommend themselves to their auditory, began by telling them that they were all a pack of Knaves and fools & madmen. Hopeful disciples to turn into wise and sober and virtuous Patriots!—Walsh is more cunning too in this respect—He does not begin so much like the Irish Orator with you “ragged, beggarly, lousy rascallions, I love you, you know I do.” But he tells us the Country is hideously metamorphosed since the days of Washington, and promises very kindly to change it back again to all its former beauty—There is no character which our federal heroes are so fond of assuming as that of a reformer—But it is not like their Charity—it never begins at home.
Mr. Blodget of Philadelphia, arrived here last week and brought me a letter from our friend J. Ewing—Though it was written last August, he mentions having received the copy of my Lectures which you had sent him—But does not tell me, what I first learnt from Mr. Blodget, that he was married—I believe Dennie now remains the only bachelor of your old circle of intimates at Philadelphia, and he I understand lives entirely with Mr. Meredith.
We have had since our first arrival here a continual succession of Americans, so that we dwell among our own People, almost as much as if we were at home—The winter before last sixteen American vessels wintered at Cronstadt and several at Archangel.—Upwards of one hundred and fifty arrived at and sailed from Russian Ports last Summer.—More than thirty pass’d the last winter in them, and sixty three have already arrived this Summer at Cronstadt, besides twenty or thirty at Archangel and Riga—a large proportion of these vessels have supercargoes or owners, and many of them bring letters of introduction to me—They are for the most part transient acquaintance who remain here only while their business detains them, but they enliven our Society, and by their own Correspondences with America, keep us informed of the principal news in circulation sooner than we can obtain it from our own.—Some of them are naturalized Americans, but the greater number are natives of the Northern and Eastern States as far as Virginia inclusive—Of the States South or West of that I think I have not seen a native since I have been in Russia.
Having cooled down to a proper degree of temperature from the disappointment which I have acknowledged to you that I felt on the receipt of your Account, I may now suggest to you some of the observations which on due reflection, remain upon my mind after its examination.
I cannot forbear to request that you would for the future be less indulgent to tenants in the Article of repairs—If you suffer yourself to be frightened into expence for them by every tenant who chuses to threaten that he will leave the house without them, you will not only have the rents wholly absorbed, but as you have done in Hefferan’s case, make the house a charge instead of an income—For such tenants as Hefferan not a cent of expence should ever be allowed for repairs—yet you have charged me nearly fifty dollars, for Carpenter’s Work and laying a floor in his Cellar; for which there was no sort of necessity.—Tenants are always clamorous for repairs, and Landlords almost always refuse them—I am now going into a house the Landlord of which refuses even to repair the broken windows—I am going out of a house where I have had a Landlord noted as one of the best and most liberal in St: Petersburg—He has very civilly refused to incur the expence of repairs in every case when we have asked them.—Yet many of them have been so necessary, that I have had them done at my own expence; and now the house is sold and I had ten days notice to quit—your charges for repairs upon all my houses are far beyond my expectations, and I must earnestly recommend to you to be close handed and not quite so good natured—you have always a sufficient excuse plead your orders.
Another charge you have voluntarily assumed for me, by paying nearly a hundred dollars a year town Tax for me—I ought not to have been taxed a Cent—It is all for my real Estate, for those same houses, and you should have stipulated with every tenant that he should pay the taxes—
There are numbers of your charges that I do not understand—Such as Discount for foreign bills—Joseph Faxon’s account—Bills for Posts and Rails for farm—Taxes in Braintree Quincy and Milton—Charles Newcomb’s bill for work done in Briesler’s time—and several others—of the Taxes and repairs I must say the same as I said of those in Boston—of the repairs on your own house, great as they are, I will repeat that as they were for your comfort and that of your family, and as they were in amount, so much beyond your intentions, I freely allow them—But I leave to your own reflections whether you ought to charge me a Commission of 2 1/2 per Cent, for expending my money, to your own use.
At the close of the present year, the lease of the house in Court Street will expire I wish you to lease it at public Auction, for five or seven years, to one tenant, who must stipulate to pay all the taxes, repairs and charges upon it during the term—to deliver it up at the end of the term in as good condition, as he takes it, reasonable use excepted, and to pay the rent quarterly, giving security to your satisfaction for punctual payment.
I still expect to pass the next Winter here—But whether as a public or a private man, is altogether uncertain, as it depends upon the pleasure of P. U. S.—I rejoice therefore that you promise to continue writing untill you hear of my intention to return home.—All well.
